Citation Nr: 1829478	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  14-35 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for cyst on pancreas, depression, a left foot disability, a right foot disability, a back disability, memory loss, and osteopenia.  On her VA Form 9, dated October 2014, the Veteran perfected for appeal the claims of entitlement to service connection for disabilities of the back and bilateral feet.

On her VA Form 9, the Veteran also requested a videoconference hearing before a member of the Board.  In a letter dated March 20, 2018, VA notified the Veteran that she was scheduled for a videoconference hearing before a member of the Board on May 29, 2018.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for her scheduled hearing without good cause and there has been no request for postponement, her request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

In May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issues of entitlement to service connection for disabilities of the back, left foot, and right foot with a full understanding of the consequences of such action.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement service connection for a left foot disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal regarding entitlement service connection for a right foot disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal regarding entitlement service connection for a back disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet. App.45, 47 (2011).

In a written statement received in May 2018, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issues of entitlement to service connection for disabilities of the back, left foot, and right foot with a full understanding of the consequences of such action.  Hence, there remain0 no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal as to entitlement to service connection for a left foot disability is dismissed.

The appeal as to entitlement to service connection for a right foot disability is dismissed.

The appeal as to entitlement to service connection for a back disability is dismissed




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


